Matter of Tillema (2017 NY Slip Op 04349)





Matter of Tillema


2017 NY Slip Op 04349


Decided on June 1, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 1, 2017

[*1]In the Matter of ARJEN JAN TILLEMA, an Attorney. (Attorney Registration No. 2574135)

Calendar Date: May 22, 2017

Before: Egan Jr., J.P., Lynch, Clark, Mulvey and Aarons, JJ.


Arjen Jan Tillema, Amsterdam, The Netherlands, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Arjen Jan Tillema was admitted to practice by this Court in 1993 and lists a business address in the Netherlands with the Office of Court Administration. Tillema now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Tillema's application.
Upon reading the affidavit of Tillema sworn to February 13, 2017 and filed March 3, 2017, and upon reading the May 12, 2017 correspondence in response by the Chief Attorney for AGC, and having determined that Tillema is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Egan Jr., J.P., Lynch, Clark, Mulvey and Aarons, JJ., concur.
ORDERED that Arjen Jan Tillema's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Arjen Jan Tillema's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, Arjen Jan Tillema is commanded to desist and [*2]refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Tillema is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Arjen Jan Tillema shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.